t c summary opinion united_states tax_court roj carl snellman and patricia snellman petitioners v commissioner of internal revenue respondent docket no 13186-12s filed date roj carl snellman and patricia snellman pro sese jeremy d cameron for respondent summary opinion guy special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by unless otherwise indicated section references are to the internal_revenue_code code as amended and in effect for and rule references are to the continued any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for petitioners husband and wife filed a timely petition for redetermination with the court pursuant to sec_6213 petitioners resided in florida at the time the petition was filed the issue for decision is whether petitioners are entitled to deductions for unreimbursed employee business_expenses reported on schedule a itemized_deductions background during petitioners maintained their personal_residence in indialantic florida two of their four children were of school age and attended local schools in indialantic petitioners owned and managed a rental real_estate property in florida i mr snellman’s employment mr snellman was unemployed during the first several months of on date he began work as a project manager for u s fidelis inc fidelis continued tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar in wentzville missouri fidelis marketed and sold extended automobile warranties primarily to individual customers fidelis hired mr snellman to manage the development of an automated interactive system to track its customers’ credit card payments although fidelis informed mr snellman that he would be paid an annual salary of dollar_figure he understood that fidelis expected the credit card project to be completed no later than date and that his employment would end at that time mr snellman testified that a fidelis representative told him that he would not be reimbursed for expenses related to his employment fidelis did not offer to assist mr snellman in moving to missouri ii travel and living arrangements on date mr snellman drove from his home in florida to missouri mr snellman testified that he stayed in a hotel in missouri from may to date on date mr snellman signed a lease agreement to rent an apartment in st charles missouri for dollar_figure per month through date the apartment was approximately miles from fidelis’ offices mr snellman testified that he never received a written employment contract from fidelis and that all employment negotiations were conducted by telephone with a fidelis representative mr snellman negotiated an addendum to the lease agreement which stated that if he lost his job with fidelis and provided the landlord with days’ written notice he would be permitted to terminate the lease without having to pay a lease break fee fidelis began to experience financial difficulties and mr snellman’s employment ended abruptly on date after collecting his final paycheck mr snellman drove back to indialantic on november iii petitioners’ tax_return petitioners filed a joint federal_income_tax return for reporting the following items of income mr snellman’s wages of dollar_figure from fidelis a taxable_distribution from a retirement account of dollar_figure capital_gains of dollar_figure income from rental real_estate activity of dollar_figure and dividend income of dollar_figure petitioners attached schedule a and form 2106-ez unreimbursed employee business_expenses to their return mr snellman reported on the form 2106-ez that he drove his vehicle big_number miles in connection with his employment at fidelis applying the standard mileage rate of cents per mile he reported total vehicle expenses of dollar_figure he also reported expenses for travel while away the commissioner generally updates the optional standard mileage rates annually see sec_1_274-5 income_tax regs the standard mileage rate of continued from home of dollar_figure--an amount he derived by multiplying days the total number of days he purportedly spent in missouri by a per_diem rate of dollar_figure for meals incidental_expenses and lodging iv notice_of_deficiency respondent disallowed the deductions petitioners claimed for unreimbursed employee business_expenses described above for lack of substantiation and on the ground the expenses were not ordinary and necessary business_expenses v petitioners’ records at trial petitioners provided written logs and invoices in an effort to substantiate the expenses described above a mileage log petitioners provided a mileage log which indicates that mr snellman drove big_number miles between may and date daily entries include the date odometer readings total mileage and various destinations eg fidelis starbucks walmart sam’s club and various restaurants the log does not continued cents per mile for is set forth in revproc_2008_72 sec_2 2008_2_cb_1286 the mileage total in the log far exceeds the mileage total that petitioners reported on form 2106-ez mr snellman testified that the log is a more accurate reflection of his vehicle expenses distinguish between transportation for business and personal purposes nor does it indicate the distance to each destination or specify the point of origin for each trip mr snellman testified that he assembled the mileage log after receiving the notice_of_deficiency the record does not reflect whether mr snellman maintained contemporaneous_records related to his vehicle expenses and if so the whereabouts of those records or why he found it necessary to reconstruct them in b additional expenses petitioners assert that they incurred additional expenses related to mr snellman’s employment with fidelis at trial they offered receipts for auto repair charges of dollar_figure postal service fees of dollar_figure restaurant expenses of dollar_figure rental car charges of dollar_figure dry cleaning expenses of dollar_figure cab fare of dollar_figure from st charles to the airport in st louis missouri four airline invoices for round trips from missouri to florida totaling dollar_figure and internet and cable service charges of dollar_figure petitioners offered a second log indicating that mr snellman paid dollar_figure for round trip cab fare on four separate occasions from his apartment to the airport in st louis missouri and that he incurred vehicle expenses of dollar_figure using the standard mileage rate on four corresponding round trips from petitioners’ home in indialantic to the airport in orlando florida c parking fees and tolls petitioners claimed a deduction for parking fees and tolls of dollar_figure they did not provide any evidence to substantiate these expenses at trial discussion the commissioner’s determination of a taxpayer’s liability in a notice_of_deficiency normally is presumed correct and the taxpayer bears the burden of proving that the determination is incorrect rule a 290_us_111 because as discussed below petitioners have not complied with the code’s substantiation requirements and have not maintained all required records the burden_of_proof as to any relevant factual issue does not shift to respondent under sec_7491 see sec_7491 and 116_tc_438 deductions are a matter of legislative grace and the taxpayer generally bears the burden of proving entitlement to any deduction claimed rule a 503_us_79 292_us_435 a taxpayer must substantiate deductions claimed by keeping and producing adequate_records that enable the commissioner to determine the taxpayer’s correct_tax liability sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir 43_tc_824 a taxpayer claiming a deduction on a federal_income_tax return must demonstrate that the deduction is allowable pursuant to a statutory provision and must further substantiate that the expense to which the deduction relates has been paid_or_incurred sec_6001 hradesky v commissioner t c pincite when a taxpayer establishes that he or she paid_or_incurred a deductible expense but fails to establish the amount of the deduction the court normally may estimate the amount allowable as a deduction 39_f2d_540 2d cir 85_tc_731 there must be sufficient evidence in the record however to permit the court to conclude that a deductible expense was paid_or_incurred in at least the amount allowed 245_f2d_559 5th cir under sec_162 a deduction is allowed for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business the term trade_or_business includes performing services as an employee 54_tc_374 however an employee_business_expense is not ordinary and necessary if the employee is entitled to reimbursement from his or her employer see 24_tc_21 noz v commissioner tcmemo_2012_272 in addition a deduction normally is not available for personal living or family_expenses sec_262 sec_162 allows a taxpayer to deduct travel_expenses including expenditures_for meals_and_lodging if the expenses are reasonable and necessary incurred while away from home and made in pursuit of a trade_or_business 326_us_465 although the term home or tax_home in sec_162 normally means a taxpayer’s principal place of employment and not the taxpayer’s personal_residence see 74_tc_578 an exception to this rule arises when a taxpayer accepts employment away from his or her personal_residence and the employment is temporary rather than indefinite see 358_us_59 deamer v commissioner tcmemo_1984_63 aff’d 752_f2d_337 8th cir the purpose underlying this exception is to relieve the taxpayer of the burden of duplicate living_expenses while at a temporary employment location since it would be unreasonable to expect him to move his residence under such circumstances 55_tc_783 sec_162 flush language provides that the taxpayer shall not be treated as being temporarily away from home during any period of employment if such period exceed sec_1 year employment is considered temporary if the engagement is expected to last for only a short_period 66_tc_467 temporary employment may become indefinite however if it is expected to last for a substantial indefinite or indeterminate duration or due to changed circumstances or the passage of time id pincite 49_tc_557 whether an employment opportunity is temporary or indefinite normally depends on the facts and circumstances of each case and the burden of proving that employment was temporary rests on the taxpayer rule a peurifoy v commissioner u s pincite welch v helvering u s pincite respondent determined that wentzville missouri was mr snellman’s tax_home between may and date petitioners contend that mr snellman’s tax_home was indialantic florida--petitioners’ place of residence during we agree with petitioners although mr snellman’s employment contract is not part of the record he credibly testified that fidelis hired him as a temporary project manager for a single project that was scheduled to end no later than date or approximately seven months after his date of hire as it turned out mr snellman’s employment with fidelis ended a month earlier in date mr snellman’s testimony that his employment with fidelis was temporary as opposed to indefinite is corroborated by the fact that his apartment lease was scheduled to expire on december and he negotiated an addendum to the lease agreement to allow for termination of the contract on short notice considering all the facts and circumstances we conclude that mr snellman’s employment with fidelis was temporary and his tax_home for was indialantic see linetsky v commissioner tcmemo_1994_306 we next consider whether the unreimbursed employee_expenses in dispute were ordinary and necessary expenses within the meaning of sec_162 and or whether they have been properly substantiated i vehicle expenses sec_274 prescribes stringent substantiation requirements to be met before a taxpayer may deduct certain categories of expenses including travel_expenses meals and entertainment expenditures and expenses related to the use of listed_property as defined in sec_280f see 50_tc_823 aff’d 412_f2d_201 2d cir as relevant here the term listed_property includes passenger automobiles sec_280f to satisfy the requirements of sec_274 a taxpayer generally must maintain adequate_records or produce sufficient evidence corroborating his or her own statement which in combination are sufficient to establish the amount date and time and business_purpose for each expenditure or business use of listed_property sec_1_274-5t c temporary income_tax regs fed reg date sec_1_274-5t temporary income_tax regs supra provides in relevant part that adequate_records generally consist of an account book a diary a log a statement of expense trip sheets or a similar record made at or near the time of the expenditure or use along with supporting documentary_evidence sec_1_274-5 income_tax regs provides that the strict substantiation requirements of sec_274 for vehicle expenses must be met even where the optional standard mileage rate is used moreover the court may not use the rule established in cohan v commissioner f 2d pincite to estimate expenses covered by sec_274 sanford v commissioner t c pincite sec_1 5t a temporary income_tax regs fed reg date taxpayers lacking a contemporaneous log are expected to maintain a record created as near in time as possible to the particular expenditure or business use including the elements outlined above supported by corroborative documentary_evidence that carries with it a high degree of probative value sec_1_274-5t temporary income_tax regs supra petitioners claimed a deduction of dollar_figure for vehicle expenses related to mr snellman’s employment with fidelis although petitioners reported on their tax_return that mr snellman drove big_number miles for business purposes mr snellman produced a mileage log admittedly created after respondent issued the notice_of_deficiency indicating that he drove big_number miles for business purposes there is no evidence that mr snellman maintained any records or notes related to his vehicle expenses at the time they were incurred the mileage log offered into evidence at trial was created long after the taxable_year in issue and lacks a description of the business_purpose of each trip inasmuch as the mileage log fails to meet the strict substantiation requirements of sec_274 and with the minor exception noted below we sustain respondent’s determination disallowing a deduction for vehicle expenses see sanford v commissioner t c pincite sec_1_274-5t temporary income_tax regs supra although the mileage log itself is of little to no value to the court there is no question that mr snellman drove from florida to missouri and back in may and date respectively in connection with his employment with fidelis a round trip by car from indialantic florida to wentzville missouri is approximately big_number miles consistent with our holding that mr snellman’s tax_home was indialantic we hold that petitioners are entitled to a deduction for vehicle expenses of dollar_figure before the floor prescribed in sec_67 to account for the cost of transportation to and from his temporary_work_location ii parking fees and tolls petitioners claimed a deduction of dollar_figure for parking fees and tolls petitioners did not develop the issue at trial and they did not present any records or make a reasonable reconstruction in an effort to substantiate the expenses there is no evidence in the record that would allow us to estimate the amount of an allowable deduction see vanicek v commissioner t c pincite consequently respondent’s determination disallowing a deduction for parking fees and tolls is sustained iii travel_expenses petitioners claimed a deduction of dollar_figure for travel_expenses incurred while away from home specifically they concluded that mr snellman was entitled to a deduction for his subsistence meals_and_lodging expenses equal to dollar_figure per day multiplied by days representing the days he purportedly was in missouri respondent asserts that mr snellman spent days in missouri for irs publication per_diem rates for travel within the continental_united_states rev date date provides a per_diem rate for st continued business purposes in that petitioners failed to properly compute the deduction claimed for meal expenses in accordance with sec_274 and that they are not entitled to compute the amount of any deduction allowable for lodging_expenses on a per_diem basis a per_diem allowances the commissioner is authorized to prescribe rules under which certain types of expense allowances including per_diem allowances for ordinary and necessary expenses for traveling away from home will be regarded as satisfying the substantiation requirements of sec_274 sec_1_274-5 income_tax regs under this authority the commissioner issues updated revenue procedures each year enumerating the per_diem rules as is relevant here revproc_2008_59 2008_2_cb_857 applies to expenses_incurred before date and revproc_2009_47 2009_42_irb_524 applies to expenses_incurred on or after date employees who are not reimbursed by their employers may use an optional per_diem method in lieu of using actual expenses to compute their deductible meal and incidental_expenses paid_or_incurred in the course of employment-related continued charles county missouri of dollar_figure during comprising dollar_figure for meals and incidentals and dollar_figure for lodging_expenses travel under this optional method meal and incidental_expenses may be computed on the basis of the federal meal and incidental expense rate for the locality of travel for each calendar day the employee is away from home revproc_2009_47 sec_4 i r b pincite revproc_2008_59 sec_4 c b pincite expenses will be deemed substantiated for purposes of sec_1_274-5 income_tax regs if the employee substantiates the elements of time place and business_purpose of the travel harris v commissioner tcmemo_2012_312 at see also romer v commissioner tcmemo_2001_ reynolds v commissioner tcmemo_2000_20 aff’d 296_f3d_607 7th cir revproc_2009_47 sec_4 revproc_2008_59 sec_4 b travel status mr snellman spent days in florida visiting his family between may and date after fidelis terminated his employment on date mr snellman spent additional days in missouri before driving to indialantic allowing mr snellman a reasonable amount of time to vacate his apartment and wind up his affairs in missouri we conclude that he spent a total of days in missouri for business purposes c meals and incidental_expenses mr snellman was not reimbursed by fidelis for his meals and incidental_expenses and he otherwise may substantiate such expenses under the revenue procedures outlined above as respondent points out however the amount allowable as a deduction for meals and entertainment_expenses is subject_to the limitation prescribed in sec_274 in accordance with the foregoing we conclude that petitioners are entitled to a deduction of dollar_figure for meals and incidental_expenses before the application of the floor ie the per_diem rate of dollar_figure multiplied by the number of days mr snellman spent in missouri for business purposes multiplied by pursuant to sec_274 d lodging_expenses lodging_expenses paid_or_incurred by an employee while away from home are not eligible to be computed on the basis of a per_diem_allowance see revproc_2009_47 sec_1 i r b pincite revproc_2008_59 sec_1 c b pincite an employee must substantiate the amount time place and business_purpose of each claimed lodging expense harris v commissioner at petitioners failed to substantiate mr snellman’s lodging_expenses between may and date although he testified that he stayed in a hotel during this period petitioners did not offer any records such as a hotel invoice or credit card statement to substantiate the amount if any that he paid for lodging during this period on the other hand the record reflects that mr snellman entered into a lease agreement to rent an apartment at a rate of dollar_figure per month from june to date the record does not include canceled checks or receipts showing that mr snellman actually paid the dollar_figure monthly rent for the full term of the lease nevertheless mr snellman’s testimony regarding his living arrangements was forthright and credible consequently we conclude that petitioners are entitled to a deduction for lodging_expenses of dollar_figure comprising a pro_rata share of the monthly rental charge for june and full monthly charges for july through november iv additional expenses petitioners provided receipts for various expenditures including dry cleaning internet and cable services car rental airfare and cab fares along with logs detailing round trip mileage from petitioners’ home in indialantic to the airport in orlando and from mr snellman’s apartment in st charles to the airport in missouri by all indications these expenses are nondeductible personal expenses in the absence of any showing that these expenses served a business_purpose we conclude that no deduction is allowed for these items consistent with the preceding discussion decision will be entered under rule
